Exhibit 23 Consent of Independent Registered Public Accounting Firm Ford Motor Company One American Road Dearborn, Michigan Re:Ford Motor Company Registration Statement Nos. 333-138821, 333-153816 and 333-156631 We hereby consent to the incorporation by reference in the above Registration Statements on Form S-8 of our report dated June 27, 2011 appearing in the annual report on Form 11-K of the Ford Motor Company Tax-Efficient Savings Plan for Hourly Employees as of December 31, 2010 and 2009 and for the year ended December 31, 2010. /s/ Plante & Moran, PLLC Southfield, Michigan June 27, 2011
